Citation Nr: 1536703	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970 and from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in April 2013, when it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Board remanded this matter for an examination to measure the severity of the Veteran's low back disability.  The Board's remand order requested an opinion as to "whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use."  Unfortunately, the April 2013 examination report is inadequate for rating purposes and does not provide the information previously requested by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

While the April 2013 examiner noted there was no additional limitation of range of motion after repetitive-use testing, he indicated there was additional functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use, to include less movement than normal and pain on movement.  However, he did not provide the extent of additional functional impairment and/or additional limitation of range of motion after repetitive use as requested by the Board, or provide an explanation for the inconsistency in his findings between "repetitive-use testing" and "repetitive use" with regard to the additional limitation of motion.  This information is critical to the Board's determination on this matter as the Veteran's disability will be rated on these factors, especially in light of the far greater limitation of motion shown earlier in the appeal period.  See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (indicating it is not painful motion in and of itself that warrants certain levels of compensation; rather it is the functional loss caused by the painful motion).

As the April 2013 examination report does not contain sufficient information to properly rate the Veteran's disability, a new examination is necessary.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) ("In evaluating disability claims, the Board is obliged to reject insufficiently detailed medical reports.").  The Board also finds it prudent to obtain a medical opinion that addresses the apparent improvement of the Veteran's disability throughout the appeal period, given the far greater limitation of motion shown by his prior examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to determine the current severity of his low back disability.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner should describe in detail all symptomatology associated with the Veteran's low back disability, including any associated neurological impairment.

The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicated whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner is directed to assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

The examiner is also asked to address the prior examinations in April 2007, October 2008, and April 2013 and offer an opinion as to the apparent improvement in the Veteran's low back disability throughout the appeal with regard to range of motion, most notably forward flexion, commenting on the most likely reason for the increase in range of motion shown by the examinations.  The examiner is also asked to state whether it is at least as likely as not that the painful motion shown during the April 2007 examination resulted in functional loss that limited the Veteran's forward flexion to 30 degrees or less, when taking into consideration the effects of pain, weakness, excess fatigability, and/or incoordination during flare-ups and/or with repeated use.

The examiner must also state whether the Veteran has intervertebral disc with incapacitating episodes.  If so, the examiner must state the frequency of the incapacitating episodes.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why the opinion cannot be provided without resorting to speculation.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

